Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 1 of 38




           EXHIBIT H
                           Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 2 of 38




                                          Claim Chart for U.S. Patent No. 10,200,660
                                       COMMUNICATION AND MONITORING SYSTEM

                                                                 Claim 9

The SimpliSafe Video Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at
least the claims charted below of United States Patent No. 10,200,660 (the “’660 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘660 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the
claims of the ‘660 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a
patented process, when such material or apparatus is especially adapted for use in the infringement of the ‘660 patent, and is not a staple
article or commodity of commerce suitable for substantial non-infringing use.




   U.S. Pat. No. 10,200,660                                                 Video Doorbell Pro

 [9.1] A detection and            To the extent the preamble is limiting, the Doorbell Pro is a detection and viewing system associated
 viewing system associated        with an entrance.
 with an entrance
 comprising:
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 3 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 4 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 5 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                       Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 6 of 38




 U.S. Pat. No. 10,200,660                                             Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro

                              To the extent the preamble of claim 9 is limiting, the Doorbell Pro is a detection and viewing system
                              associated with an entrance.


[9.2] an exterior device      The Doorbell Pro has an exterior device, or video doorbell device, that is placed or mounted on the
comprising: a microphone; a   exterior of an entrance.
speaker; a motion detector;
and a keypad having one or
more buttons,
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 7 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           The Doorbell Pro has a camera; a microphone; a speaker; a motion detector; and a keypad having one
                           or more buttons.
                         Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 8 of 38




 U.S. Pat. No. 10,200,660                                              Video Doorbell Pro




                              https://simplisafe.com/video-doorbell-pro


[9.3] wherein the exterior    The Doorbell Pro is capable of wirelessly transmitting digital streaming video.
device is capable of
wirelessly transmitting       After installation of the Doorbell Pro the user is instructed to download a software application, the
digital streaming video,      SimpliSafe app, to the user’s Apple iOS or Android cell phone.
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 9 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 10 of 38




U.S. Pat. No. 10,200,660                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro


                           The Doorbell Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
                           phone.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 11 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 12 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 13 of 38




 U.S. Pat. No. 10,200,660                                             Video Doorbell Pro




                             https://simplisafe.com/video-doorbell-pro


[9.4] wherein the exterior   The Doorbell Pro is capable of wirelessly transmitting digital audio.
device is capable of
wirelessly transmitting      For example, digital audio is wirelessly transmitted from the Doorbell Pro to the SimpliSafe app.
digital audio,
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 14 of 38




U.S. Pat. No. 10,200,660                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 15 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 16 of 38




 U.S. Pat. No. 10,200,660                                              Video Doorbell Pro

[9.5] wherein the exterior    The Doorbell Pro is capable of receiving the digital audio from a peripheral device after a person
device is capable of          associated with the entrance has been detected.
receiving the digital audio
from a peripheral device      After installation of the Doorbell Pro the user is instructed to download a software application, the
after a person associated     SimpliSafe app, to the user’s Apple iOS or Android cell phone.
with the entrance has been
detected,




                              https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 17 of 38




U.S. Pat. No. 10,200,660                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 18 of 38




U.S. Pat. No. 10,200,660                                           Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                           Doorbell-Pro

                           Using the SimpliSafe app, the user can transmit audio to the Doorbell Pro by depressing the
                           microphone icon button on the app and speaking.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 19 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio


                           The Doorbell Pro’s motion detector can detect when a person has approached the entrance associated
                           with the user.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 20 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 21 of 38




U.S. Pat. No. 10,200,660                                           Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro

                           After a person is detected at the entrance, the Doorbell Pro can transmit audio to enable 2-way audio
                           communication via the Internet and Wi-Fi between the person at the entrance and the SimpliSafe app
                           on the user’s cell phone.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 22 of 38




U.S. Pat. No. 10,200,660                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                           Way-Audio
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 23 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 24 of 38




 U.S. Pat. No. 10,200,660                                              Video Doorbell Pro

[9.6] wherein the exterior     The Doorbell Pro device is capable of playing the digital audio received from the peripheral device
device is capable of playing   through the speaker of the Doorbell Pro.
the digital audio received
from the peripheral device     For example, the user engages in 2-way audio communication with the person at the entrance where
through the speaker of the     the Doorbell Pro is located by holding down the microphone button icon that is displayed on the
exterior device,               SimpliSafe app.




                               https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                               Way-Audio
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 25 of 38




U.S. Pat. No. 10,200,660                                           Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.

                           The audio is played for the person at the entrance through a speaker on the Doorbell Pro.
                        Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 26 of 38




 U.S. Pat. No. 10,200,660                                                Video Doorbell Pro




                                https://simplisafe.com/video-doorbell-pro


[9.7] wherein the exterior      The Doorbell Pro is capable of operating in at least one low light conditions.
device is capable of
operating in at least one low   For example, the Doorbell Pro is capable of emitting infrared light to maximize the visibility of the
light condition,                camera to allow system operation during low-light or nighttime.
                      Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 27 of 38




 U.S. Pat. No. 10,200,660                                             Video Doorbell Pro




                              https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision


[9.8] wherein the exterior    The Doorbell Pro has an antenna for transmission of the digital streaming video.
device comprises an antenna
for transmission of the       For example, the Doorbell Pro has an antenna for transmitting digital streaming video via WiFi.
digital streaming video,
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 28 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 29 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 30 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                           (AP6212 WI-FI/BT SIP MODULE)
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 31 of 38




U.S. Pat. No. 10,200,660                                          Video Doorbell Pro




                           https://simplisafe.com/video-doorbell-pro
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 32 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                        Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 33 of 38




 U.S. Pat. No. 10,200,660                                              Video Doorbell Pro

[9.9] wherein the exterior    The Doorbell Pro is capable of encrypting the digital streaming video or the digital audio during or
device is capable of          before the transmission of the digital streaming video or the digital audio.
encrypting the digital
streaming video or the
digital audio during or
before the transmission of
the digital streaming video
or the digital audio,

                              https://www.security.org/home-security-systems/simplisafe/faqs/




                              https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-
                              abode-adt-comcast-nest-ring-simplisafe/


[9.10] wherein the exterior   The Doorbell Pro is capable of receiving a request to change a sensitivity of the motion detector.
device is capable of
receiving a request to        The SimpliSafe app allows the user to adjust the sensitivity of the proximity sensor to low, medium,
change a sensitivity of the   or high.
motion detector, and
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 34 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 35 of 38




U.S. Pat. No. 10,200,660                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                           settings-
                         Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 36 of 38




 U.S. Pat. No. 10,200,660                                               Video Doorbell Pro

[9.11] wherein the exterior     The Doorbell Pro is capable of modifying the sensitivity of the motion detector upon receiving a
device is capable of            request to do so.
modifying the sensitivity of
the motion detector upon        The SimpliSafe app allows the user to adjust the sensitivity of the proximity sensor to low, medium,
receiving a request to do so.   or high.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 37 of 38




U.S. Pat. No. 10,200,660                                       Video Doorbell Pro




                           https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                     Case 1:20-cv-12288-ADB Document 23-8 Filed 05/19/21 Page 38 of 38




U.S. Pat. No. 10,200,660                                         Video Doorbell Pro




                           https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                           settings-
